UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 18, 2010 THE RESERVE PETROLEUM COMPANY (Exact name of registrant as specified in its charter) DELAWARE 000-8157 73-0237060 (State or other jurisdiction of incorporation or organization (Commission File Number) (I.R.S. Employer Identification No.) 6801 N. BroadwayExt., Suite 300 Oklahoma City, Oklahoma 73116-9092 (Address of principal executive offices) (405) 848-7551 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13c-4(c) under the Exchange Act (17 CFR 240.13c-4(c) Item 5.07 Submission of Matters to a Vote of Security Holders On May 18, 2010, The Reserve Petroleum Company (the “Company”) held its 2010 Annual Meeting of Stockholders. The following table presents the final voting results for the items that were presented for stockholder approval: 1. – Election of Nine Directors Nominee For Against Abstentions Broker Non-votes Mason McLain Robert T. McLain Robert L. Savage Marvin E. Harris Jerry L. Crow William M.(Bill) Smith Doug Fuller Cameron R. McLain Kyle L. McLain 2. – Ratification of HoganTaylor LLP 50 as the independent auditors for 2010. 3. – The stockholders approved all actions of the directors since the stockholders’ annual meeting on Tuesday, May 19, 2009. The stockholders cast 132,707 votes for the proposal. There were no abstentions, broker non-votes or votes cast against the proposal. All nine nominated directors were re-elected to serve for terms of one year each and the selection of HoganTaylor LLP as the independent registered public accountants for 2010 was ratified. All actions of the directors since the prior year’s stockholders’ annual meeting were also approved. For additional information on these proposals, please see the Company’s definitive proxy statement filed with the Securities and Exchange Commission on April 16, 2010. Item 8.01 Other Events On May 18, 2010, the Company’s Board of Directors approved a $10.00 per share cash dividend to be paid June 16, 2010 to the Company’s common stockholders of record at the close of business on June 1, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. /s/ Cameron McLain Cameron McLain Principal Executive Officer Date:May 21, 2010
